DETAILED ACTION
The office action is in response to the amendment filed on 08/29/2022. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. JP2019-140114, filed on 07/30/2019 has been provided in the present application.

Response to Amendment
The amendment filed on 08/29/2022 has been entered. Claims 1, 3 – 7, 9 – 13, 15 – 18 remain pending in the application. Applicant’s amendment to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 07/25/2022. Previous 112(b) rejection and 101 rejection have been withdrawn in view of Applicant’s amendment. 

Response to Arguments
In the Arguments/Remarks, Applicant argued that the control system not only deciding on the plurality of remote-control operation but also from autonomous operation created by the self-driving device as described in specification [Par. 0112 – 0113, 0128 – 0129]. Therefore, the allocation score from decision processing occurs not only to the remote-control drivers but also the self-driving device itself (Remarks, page 10 – 11).

	Although Examiner agrees that the operation information deciding unit decides an operation mode among the plurality of remote-control operation and the autonomous operation acquired from the self-driving using predetermined weighting as describe in the specification [Par. 0113]. However, Examiner disagrees on allocating the same score among the plurality of remote-control operator and the self-driving device itself. Figure 12A -B and 13A-B solely disclose the allocating scores among the plurality of remote-control drivers to select the most suitable remote-control driver to perform the operation. Regarding to fig. 14, at step S48 and S49, although the decision processing receives the autonomous operation of the self-driving, however, there is no support showing the deciding unit assigns score to the self-driving device as similar score given to the remote-control drivers. The deciding unit rather decides between the most suitable remote-control operator (selected based on scoring) and the self-driving device to select the operation that will be performed. Therefore, Examiner submits that there are still insufficient supports for allocating score to the remote-control driver or the self-driving and select the operating device including the self-driving device using the score.

	As discussed during the interview with applicant on 08/23/2022, the vehicle control device sends a request for a remote-control operation when it determines that the own self-driving is difficult (specification, [Par. 0118]). This indicates that the self-driving device could be incapable of performing a safe operation even though it still can generate operating plan by itself. If the self-driving device can generate a safe traveling plan for the event then the vehicle should continue with the self-driving device without request the remote-control operation (par. [0118], “when performing an overtaking maneuver which requires an entry into an oncoming traffic lane or the like, the CPU 20A determines that self-driving will be difficult. Once the CPU 20A has determined self-driving to be difficult, the routine moves to the next step. If, on the other hand, the CPU 20 determines that self-driving will not be difficult, the routine returns to step S40 and self-driving is continued”). Therefore, in a case where the control device decides to select the self-driving device when the remote-control operation is not optimum, it will pose a high risk for the own vehicle because the self-driving device is already indicated as difficult or incapable of performing the operation. Paragraph [0122] in the specification of the present disclosure specifically discloses that “because circumstances exist in which self-driving is difficult, cases in which autonomous operation cannot be created are not limited to these”. Forcing to use the self-driving in a situation where it is incapable is dangerous and does not provide a better solution than making an emergency stop. 

	With respect to the 102 rejection, Examiner submits that the teaching of Boda still reads on the scope the amended claim 1. Specifically, Par. [0056, 0059 – 0060] describes the action plan generation unit to generate traveling plan for the vehicle to be executed by the own self-driving operation. It would transmit a request for remote operation when it determines that the self-driving could be difficult. The vehicle status and the traveling plan of the own vehicle are repeatedly transmitted the remote-control management equipment (par. [0067]). The selection of operation is based on remote-control driver satisfying predetermined condition (allocation of scores) and “when there is no remote operator who satisfies a predetermined condition, the integrated control device 310 ends the process of this flowchart without selecting the remote operator and transmitting the control information to the vehicle M.” (par. [0069]). This is interpreted as when the remote-control operation is not optimal, then the control device transmits a control information to the vehicle M and it will rely on its own self-driving to perform the operation. In this case, the self-driving device is selected over the plurality of remote-control devices. Note that the selection of the plurality remote-control drivers and the self-driving device bases on scoring is not supported as explained above. Examiner would interpreted this as the remote-control drivers are selected based on scoring and the control device decides between the most suitable remote-control driver and the self-driving device to select the device to perform the operation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 7, 9 – 13, 15 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claim 1,
Line 17 – 19 recite “allocate a score, which is reflected in the weighting, to the remote-control driver or the self-driving device that performed the operation that has been decided on.”
Line 20 – 21 recite “select, using the score, one device among the plurality of operating devices and the self-driving device;”
Claim 3 recites “wherein the processor is configured to alter the weighting in accordance with the score belonging to the remote-control driver or the self-driving device and a mode of the operation.”

Although Examiner agrees that the operation information deciding unit decides an operation mode among the plurality of remote-control operation and the autonomous operation acquired from the self-driving using predetermined weighting as describe in the specification [Par. 0113]. However, Examiner disagrees on allocating the same score among the plurality of remote-control operator and the self-driving device itself. Figure 12A -B and 13A-B solely disclose the allocating scores among the plurality of remote-control drivers to select the most suitable remote-control driver to perform the operation. Regarding to fig. 14, at step S48 and S49, although the decision processing receives the autonomous operation of the self-driving, however, there is no support showing the deciding unit assigns score to the self-driving device as similar score given to the remote-control drivers. The deciding unit rather decides between the most suitable remote-control operator (selected based on scoring) and the self-driving device to select the operation that will be performed. Therefore, Examiner submits that there are still insufficient supports for allocating score to the remote-control driver or the self-driving and select the operating device among the plurality of remote-control devices and self-driving device using the score.

Claims 4 – 6 are dependent of claim 1 and do not cure the deficiencies thereof, thus being rejected under 112(a) rejection for the same basis as described in claim 1 above.
Claims 7 and 9 recite a method that has substantially same scope as claims 1, 3 respectively, thus being rejected under 112(a) rejection for the same reason as described in claim 1, 3 respectively above.
Claims 10 – 12 are dependent of claim 7 and do not cure the deficiency thereof, thus being rejected under 112(a) rejection for the same basis as claim 7 above.
Claims 13, 15 recite a non-transitory storage medium that has substantially same scope as claims 1, 3 respectively, thus being rejected under 112(a) rejection for the same reason as described in claim 1, 3 respectively above.
Claims 16 - 18 are dependent of claim 13 and do not cure the deficiency thereof, thus being rejected under 112(a) rejection for the same basis as claim 13 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 11, 13, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boda et al. (English Translation of JP2018077649A; hereafter Boda).
Regarding to claim 1, Boda teaches An operation selection device comprising a memory and a processor ([Par. 0051], “The first control unit 120, the second control unit 140, and the remote operation control unit 160 are each realized by executing a program (software) by a processor such as a CPU (Central Processing Unit).”), wherein 
	the processor is configured to: 
	perform communication between a self-driving device that is provided at a vehicle which performs self-driving, and a plurality of operating devices that enable the vehicle to be driven remotely via a remote-control operation performed by a remote-control driver, and that are individually provided for each of a plurality of remote-control drivers; ([Par. 0027], “the remote control management equipment 300 includes a central control device 310 that communicates with the vehicle M (remotely controlled vehicle) via the network NW, and a plurality of remote control devices 320-1, 320-2, 320-.3, ... and so on are provided.”; [Par. 0028], “In each remote control device 320, a remote operator sits and stands by in preparation for a remote control request. The integrated control device 310 transmits information received from one vehicle M to each of the plurality of remote control devices 320, and causes a plurality of remote operators to perform driving operations.”)
	acquire information relating to remote-control operations performed by each remote-control driver using each of the plurality of operating devices for an event receiving the remote-control operation in the vehicle currently being driven remotely; ([Par. 0028], “The integrated control device 310 transmits information received from one vehicle M to each of the plurality of remote control devices 320, and causes a plurality of remote operators to perform driving operations.”; [Par. 0031 – 0032], “the integrated control device 310 refers to the remote operator list 312, selects and selects a remote operator who satisfies a predetermined condition from the plurality of remote operators registered in the remote operator list 312… The latest driving operation is appropriate. The most recent driving operation includes at least one of a time lag, a steering angle, an accelerator operation amount, or a brake operation amount. The suitability of the most recent driving operation is that the time lag is greater than or equal to the standard. The fact that the time lag is equal to or greater than the reference means that the time lag is within a predetermined time, or, for example, when there are three remote operators, the time lag is shorter than that of one or more remote operators.”; [Par. 0068], “The integrated control device 310 may select a remote operator by simultaneously transmitting the vehicle status to the plurality of remote control devices 320 and receiving control information from the plurality of remote control devices 320 at the same time. Not limited. The integrated control device 310 transmits a vehicle status to one of the remote control devices 320 among the plurality of remote control devices 320 and receives a control signal, and when the driving operation does not satisfy a predetermined condition, the other remote control device 310. The vehicle status may be transmitted to 320. As a result, the integrated control device 310 can allow a plurality of remote operators to sequentially perform the operation, and can select a remote operator whose operation satisfies a predetermined condition.” This is interpreted as when a request for a remote control has been received from the vehicle M, the integrated control device 310 continuously presents the vehicle information to a plurality of remote operator and receive control operation from the plurality of remote operator. The control system then select the remote operator whose operation satisfies the predetermined condition.)

acquire, from the self-driving device, information relating to an autonomous operation that is required to perform the self-driving and that was created for the event; ([Par. 0056], “The action plan generation unit 123 determines the events to be sequentially executed in the automatic driving so as to be determined by the recommended lane determination unit 61 and to travel in the recommended lane and to respond to the surrounding conditions of the vehicle M. The events include, for example, a constant-speed driving event that travels in the same driving lane at a constant speed, a following driving event that follows a vehicle in front, a lane change event, a merging event, a branching event, an emergency stop event, and automatic driving. There is a handover event for switching to manual operation. In addition, during the execution of these events, actions for avoidance may be planned based on the surrounding conditions of the vehicle M (existence of surrounding vehicles and pedestrians, lane narrowing due to road construction, etc.).”; [Par. 0058 - 0059], “the recommended lanes are set to be convenient for driving along the route to the destination. When the action plan generation unit 123 approaches a predetermined distance before the switching point of the recommended lane (may be determined according to the type of event), the action plan generation unit 123 activates a lane change event, a branch event, a merging event, and the like. If it becomes necessary to avoid an obstacle during the execution of each event, an avoidance trajectory is generated as shown in the figure. The action plan generation unit 123 generates, for example, a plurality of candidates for the target trajectory, and selects the optimum target trajectory at that time from the viewpoint of safety and efficiency.”; [Par. 0061], “The remote control unit 160 transmits a remote control request using the communication device 20, and automatically controls at least one of acceleration / deceleration or steering of the vehicle M based on the control information received from the remote control management equipment 300. Perform remote control.”; [Par. 0067], “The remote control management equipment 300 repeats a process of receiving the vehicle status from the vehicle M, a process of presenting the vehicle status and a process of accepting a driving operation, and a process of selecting a candidate based on the control information”). 

Where this is interpreted as the “action plan generation unit 123” generates traveling plan for determined event. In some situation, it requires to perform necessary action to avoid obstacle during execution of the autonomous driving during the determined event. The system might request for remote control from remote operator to control at least one of acceleration/deceleration or steering the vehicle to deal with difficult situation where the own autonomous driving couldn’t handle it. The vehicle status information is repeated transmitted to the remote-control management. The vehicle status information could include the current status and the current traveling plan of the vehicle. The system transmits the remote-control request and information detected by the vehicle M to a plurality of remote operators via a communication unit. Note that, the self-driving device may not be able create a specific control operation for a specific event because the self-driving device is difficult in that situation. And this information will be transmitted to the remote-control management. The specification of the present disclosure, par. [0122], discloses “because circumstances exist in which self-driving is difficult, cases in which autonomous operations cannot be created are not limited to these”. ) 

	decide, using a predetermined weighting, on one remote-control operation among a plurality of acquired remote-control operations and the autonomous operation; ([Par. 0066], “The integrated control device 310 selects one of a plurality of remote operators based on the control information C-1, the control information C-2, and the control information C-3 (step S12). That is, the integrated control device 310 selects in advance a remote operator who has a history of satisfying a predetermined condition for the operation, and prepares for the case where the remote operation is necessary. The remote control management equipment 300 repeats a process of receiving the vehicle status from the vehicle M, a process of presenting the vehicle status and a process of accepting a driving operation, and a process of selecting a candidate based on the control information. As a result, the integrated control device 310 tests whether or not a plurality of remote operators can remotely control the vehicle M based on the control information. That is, the remote control management equipment 300 presents the status of the vehicle M to the remote operator, accepts the driving operation by the remote operator, and does not transmit the control information based on the remote operator's driving operation to the vehicle M for a trial period. Is provided. The remote control management equipment 300 starts remote control when the operation received during the trial period satisfies a predetermined condition.”; [Par. 0069], “The integrated control device 310 acquires control information from a plurality of remote control devices 320 (step S102). The integrated control device 310 determines whether or not there is a remote operator who satisfies a predetermined condition based on the information registered in the remote operator list 312 and a plurality of control information (step S104). When there is no remote operator who satisfies a predetermined condition, the integrated control device 310 ends the process of this flowchart without selecting the remote operator and transmitting the control information to the vehicle M. When there is a remote operator who satisfies the predetermined condition, the integrated control device 310 selects the remote operator who satisfies the predetermined When there are a plurality of remote operators who satisfy a predetermined condition, the integrated control device 310 may select the remote operator having the highest proficiency level and arousal level. Further, the integrated control device 310 may select the remote operator according to the information that specifies the remote operator received from the vehicle M. condition (step S106).” Where this is interpreted as the integrated control device 310 select remote operator for performing remote control based on received information of vehicle M and based on predetermined condition (predetermined weight). If no remote operator satisfies to perform the remote control, then the system could transmit control signal to the vehicle and the vehicle might rely on its own autonomous driving control. If a suitable remote operator is selected, a remote control performed by the selected remote operator will be transmitted to the vehicle
	output information relating to the remote-control operation that has been decided on, to the vehicle; ([Par. 0031], “The control information generated by the remote control device 320 operated by the remote control operator is transmitted to the vehicle M.”) and 
allocate a score, which is reflected in the weighting, to the remote-control driver or the self-driving device that performed the operation that has been decided on. ([Par. 0033], “The integrated control device 310 may give points to the remote operator based on whether or not each of the predetermined conditions (A) to (C) is satisfied. The integrated control device 310 increases the points each time the predetermined conditions (A) to (C) are satisfied, and decreases the points when the predetermined conditions (A) to (C) are not satisfied. The integrated control device 310 can select the remote operator having the highest point.” This is mapped to allocating score to the remote-control drivers. There is lack of support for allocating score to the self-driving device as described in 112a of claim 1 rejection above. )
	select, using the score, one device among the plurality of operating devices and the self-driving device; ([Par. 0033], “The integrated control device 310 increases the points each time the predetermined conditions (A) to (C) are satisfied, and decreases the points when the predetermined conditions (A) to (C) are not satisfied. The integrated control device 310 can select the remote operator having the highest point.” Wherein this is mapped to select one device among the plurality of operating device based on scoring. There is lack of support for selecting among the plurality of operating device and the self-driving device based on scoring as described in 112a of claim 1 rejection above.) and
	cause the selected device to perform driving of the vehicle by communicating with the selected device. ([Par. 0069], “The integrated control device 310 acquires control information from a plurality of remote control devices 320 (step S102). The integrated control device 310 determines whether or not there is a remote operator who satisfies a predetermined condition based on the information registered in the remote operator list 312 and a plurality of control information (step S104). When there is no remote operator who satisfies a predetermined condition, the integrated control device 310 ends the process of this flowchart without selecting the remote operator and transmitting the control information to the vehicle M. When there is a remote operator who satisfies the predetermined condition, the integrated control device 310 selects the remote operator who satisfies the predetermined condition (step S106). When there are a plurality of remote operators who satisfy a predetermined condition, the integrated control device 310 may select the remote operator having the highest proficiency level and arousal level. Further, the integrated control device 310 may select the remote operator according to the information that specifies the remote operator received from the vehicle M. condition (step S106).”)

Regarding to claim 3, Boda teaches the device of claim 1.
Boda further teaches wherein the processor is configured to alter the weighting in accordance with the score belonging to the remote-control driver or the self-driving device and a mode of the operation. ([Par. 0032], “The predetermined condition is at least one of the following. (A) The latest driving operation is appropriate. The most recent driving operation includes at least one of a time lag, a steering angle, an accelerator operation amount, or a brake operation amount. The suitability of the most recent driving operation is that the time lag is greater than or equal to the standard. The fact that the time lag is equal to or greater than the reference means that the time lag is within a predetermined time, or, for example, when there are three remote operators, the time lag is shorter than that of one or more remote operators. Further, the suitability of the latest driving operation may mean that the steering angle, the accelerator operation amount, or the brake operation amount is within the reference range for safely driving the vehicle M. Further, the suitability of the latest driving operation means that the time lag is equal to or greater than the standard, and the steering angle, accelerator operation amount, or brake operation amount is within the reference range for safely driving the vehicle M. You can do it. (B) The proficiency level of the remote operator is above the standard. The proficiency level increases as the number of years of experience of the vehicle M is more than a predetermined number of years or the cumulative time of the simulation becomes longer. The proficiency level above the standard means that, for example, when there are three remote operators, the proficiency level is higher than that of one or more remote operators. (C) The arousal level of the remote operator is above the standard. This is because the higher the arousal level, the shorter the time lag tends to be. When the arousal degree is equal to or higher than the standard, for example, when there are three remote operators, the arousal degree is higher than that of one or more remote operators.”; [Par. 0033], “The integrated control device 310 increases the points each time the predetermined conditions (A) to (C) are satisfied, and decreases the points when the predetermined conditions (A) to (C) are not satisfied. The integrated control device 310 can select the remote operator having the highest point.”; [Par. 0069], “When there is a remote operator who satisfies the predetermined condition, the integrated control device 310 selects the remote operator who satisfies the predetermined When there are a plurality of remote operators who satisfy a predetermined condition, the integrated control device 310 may select the remote operator having the highest proficiency level and arousal level. Further, the integrated control device 310 may select the remote operator according to the information that specifies the remote operator received from the vehicle M. condition (step S106).”)  Wherein the “predetermined condition (A), (B), (C)” reads on the “weighting”. This is interpreted as the system alters the weight of each remote operator based on sustainability of the received remote operation indicating proficiency level and arousal level of each individual remote operator. For example, a higher proficiency level, a higher weight applied to that remote operator. Accordingly, a higher weight means higher individual score of each remote operator.)

Regarding to claim 5, Boda teaches the device of claim 1.
Boda further teaches wherein the processor is configured to alter the weighting such that the higher the score of the remote-control driver, the greater a number of vehicles capable of performing a remote-control operation that are allocated to that driver. ([Par. 0032], “The predetermined condition is at least one of the following. (A) The latest driving operation is appropriate. The most recent driving operation includes at least one of a time lag, a steering angle, an accelerator operation amount, or a brake operation amount. The suitability of the most recent driving operation is that the time lag is greater than or equal to the standard. The fact that the time lag is equal to or greater than the reference means that the time lag is within a predetermined time, or, for example, when there are three remote operators, the time lag is shorter than that of one or more remote operators. Further, the suitability of the latest driving operation may mean that the steering angle, the accelerator operation amount, or the brake operation amount is within the reference range for safely driving the vehicle M. Further, the suitability of the latest driving operation means that the time lag is equal to or greater than the standard, and the steering angle, accelerator operation amount, or brake operation amount is within the reference range for safely driving  the vehicle M. You can do it. (B) The proficiency level of the remote operator is above the standard. The proficiency level increases as the number of years of experience of the vehicle M is more than a predetermined number of years or the cumulative time of the simulation becomes longer. The proficiency level above the standard means that, for example, when there are three remote operators, the proficiency level is higher than that of one or more remote operators. (C) The arousal level of the remote operator is above the standard. This is because the higher the arousal level, the shorter the time lag tends to be. When the arousal degree is equal to or higher than the standard, for example, when there are three remote operators, the arousal degree is higher than that of one or more remote operators.”; [Par. 0033], “The integrated control device 310 increases the points each time the predetermined conditions (A) to (C) are satisfied, and decreases the points when the predetermined conditions (A) to (C) are not satisfied. The integrated control device 310 can select the remote operator having the highest point.” [Par. 0069], “When there is a remote operator who satisfies the predetermined condition, the integrated control device 310 selects the remote operator who satisfies the predetermined When there are a plurality of remote operators who satisfy a predetermined condition, the integrated control device 310 may select the remote operator having the highest proficiency level and arousal level. Further, the integrated control device 310 may select the remote operator according to the information that specifies the remote operator received from the vehicle M. condition (step S106).”)   Wherein the “predetermined condition (A), (B), (C)” reads on the “weight”. This is interpreted as the system alters the weight of each remote operator based on sustainability of the recent remote operation, proficiency level and arousal level associated with each individual remote operator. For example, a higher proficiency level, a higher weight will be applied to that remote operator. Accordingly, a higher weight means higher individual score will be given to each remote operator and the system tends to assign more vehicles to operator who has higher individual point.)

Claims 7 – 9, 11 describe a method that has substantially same scope as claim 1 – 3, 5 respectively above. Therefore, claims 7 – 9, 11 are rejected under 35 USC § 103 for the same reason as described in claims 1 – 3, 5 respectively above.
Claims 13 - 15, 17 describe a method that has substantially same scope as claim 1 – 3, 5 respectively above. Therefore, claims 13 - 15, 17 are rejected under 35 USC § 103 for the same reason as described in claims 1 – 3, 5 respectively above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boda et al. (English Translation of JP2018077649A; hereafter Boda) in view of Zhang, Cheng (English Translation of CN108932828A; hereafter Zhang). 
Regarding to claim 4, Boda teaches the device of claim 1.
Boda teaches to receive a plurality of remote operation performed by a plurality of remote operators and select a remote operator for performing the requested remote control operation. The selection is based on whether the received remote operation satisfying the predetermined condition. If the remote operation is incorrect, it does not satisfy the predetermined condition and the system will not select that remote operator for performing the remote control operation. (Boda, [Par. 0067 – 0069]), but does not explicitly disclose wherein the processor is configured so that, when an incorrect operation is contained in the remote-control operations, the processor removing the incorrect operation.

However, Zhang teaches wherein the processor is configured so that, when an incorrect operation is contained in the remote-control operations, the processor removing the incorrect operation. ([Par. 0042], “ Waiting for the first preset time, if receiving the second remote control command sent by the second wireless channel, determine whether the first remote control command and the second remote control command are the same, if so, verify whether the remote control command is correct, if so , then execute the operation corresponding to the remote control command, and return to step S1; otherwise, verify whether the first remote control command and the second remote control command are correct respectively, execute the operation corresponding to the correct remote control command, and discard the calibration Check the discard wrong remote control command, and return to step S1.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Boda to incorporate the teaching of Zhang. The modification would have been obvious because by removing incorrect remote control operation, it allows to avoid risk of incident caused by incorrect remote operation command. 

Claim 10 describes a method that has substantially same scope as claim 4 above. Therefore, claim 10 is rejected under 35 USC § 103 for the same reason as described in claim 4 above.
Claim 16 describes a method that has substantially same scope as claim 4 above. Therefore, claim 16 is rejected under 35 USC § 103 for the same reason as described in claim 4 above.

Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boda et al. (English Translation of JP2018077649A; hereafter Boda) in view of Brooks, James D. (US Publication No. US 20180356814 A1; hereafter Brooks).
Regarding to claim 6, Boda teaches the device of claim 1.
Boda teaches to select a suitable remote operator for performing remote control operation based on a predetermined weight as described in claim 1 above, but does not explicitly disclose wherein the processor is configured to alter the weighting in accordance with an area and time of occurrence of the event.  

	However, Brooks teaches wherein the processor is configured to alter the weighting in accordance with an area and time of occurrence of the event. ([Par. 0122], “The operator staffing demand represents how many of the operators are needed for remotely controlling the separate vehicle systems at different times during the trips and a required qualification of one or more of the operators for remotely controlling the separate vehicle systems at different times during the trips. The method also includes assigning the operators to remotely monitor or control the separate vehicle systems during the trips based on the time-variable risk profiles and, optionally, based on the operator staffing demand. The operator assigned to one or more of the separate vehicle systems changes with respect to time during the trip of the one or more separate vehicle systems while the one or more separate vehicle systems is moving along one or more routes during the trip.”; [Par. 0168], “the one or more time-varying risks include one or more of travel of the vehicle system through an urban area, travel of the vehicle system with a hazardous load, or a weather condition that changes with respect to time and through which the vehicle system is to travel.”: [Par. 231], “a remote operator is communicatively coupled with at least one vehicle system. For example, the remote-control system can communicate one or more signals with the vehicle control system of the vehicle system via a communication network that includes and/or is formed from the communication devices. The assignment of which remote operator is to be communicatively coupled with the vehicle systems may be made based at least in part on the information received at 1902.Different off-board or remote operators may be associated with different geographic areas. For example, the vehicle systems traveling through a geographic area associated with a remote operator may be assigned to, communicatively coupled with, and remotely controlled by that remote operator during travel through that geographic area.” Wherein this is interpreted as the systems assigns remote operators based on time and area of the occurrence of event. More suitable operator who can remotely operator during certain time and certain area, a higher weight will be applied to that operator.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Boda to incorporate the teaching of Brooks. The modification would have been obvious because by altering the weight for selecting a remote operator based on time and area of occurrence of an event, it allows a more accurate selection of suitable remote operator who is sufficient for performing the remote control for vehicle traveling at certain time and area. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668